United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois  60604

                                                    April 6, 2012



                                     RICHARD A. POSNER, Circuit Judge

                                     JOEL M. FLAUM, Circuit Judge

                                     DANIEL A. MANION, Circuit Judge

        
    CRAIG STEFFEN,                                             Appeal from the United States District
                            Plaintiff‐Appellant,               Court for the Eastern Division of
                                                               Wisconsin.
    No. 11‐2664                v. 
                                                               No. 09 C 120
    PATRICK R. DONAHOE, 
    POSTMASTER GENERAL, ET AL.,                                Aaron E. Goodstein,
                                                                    Magistrate Judge.
                            Defendants‐Appellees.
 
                                                     O R D E R



The opinion issued in the above‐entitled case on March 21, 2012, is hereby amended as
follows:

On page 12, last paragraph, fourth line, should read:

              “...the USPS’ past transgressions does not alter the fact that he....”